Citation Nr: 1144945	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  07-25 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to restoration of a 40 percent disability rating for degenerative disc disease, lumbosacral spine status post L5-S1 discectomy (lumbosacral spine disability), decreased to 10 percent, effective January 1, 2007. 

2.  Entitlement to a disability rating in excess of 10 percent for lumbosacral spine disability from January 1, 2007. 

3.  Entitlement to a disability rating in excess of 20 percent for lumbosacral spine disability from November 7, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran had active service from January 2000 to July 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida, that reduced the disability rating for the Veteran's service-connected lumbosacral spine disability from 40  percent to 10 percent, effective January 1, 2007.

In March 2009, the RO increased the disability rating of the Veteran's lumbosacral spine disability to 20 percent, effective November 7, 2007.  

In his July 2007 Appeal To Board Of Veterans' Appeals (VA Form 9), the Veteran requested an opportunity to testify at a hearing before a Veterans Law Judge at the RO.  The hearing was scheduled for August 2009.  The Veteran failed to report for the hearing and, since that time, has not requested to testify at another hearing before the Board.  The Board, therefore, finds that the Veteran has withdrawn his request to testify before the Board.  38 C.F.R. § 20.704.

The Board notes that a claim stemming from a rating reduction action is a claim for restoration of the prior rating and, typically, does not also contemplate a claim for an increased rating.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991);  Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992).  However, in this case, the RO in the October 2006 rating decision, indicated that it was issuing its decision in response to an October 2005 request for an increased rating as to the Veteran's  service-connected disabilities.  As such, the Board finds that the rating decision also constituted a denial of a claim for an increased rating.  Accordingly, the Veteran's appeal has brought before the Board both the propriety of the rating reduction and the denial of a claim for an increased disability rating.  In this regard, the Board notes that the Statement of the Case dated in July 2007 addressed both issues and the Veteran's VA Form 9, while indicating that he wished to appeal the reduction of the rating, also contained arguments with regard to the worsening of his disability.  

Finally, these matters were remanded in December 2010 for further development.  In the December 2010 Board remand, the Board noted that in September 2010, the Veteran's representative asserted that the RO made a clear and unmistakable error in its original August 2004 rating decision by not assigning an initial 50 percent disability rating for the Veteran's back disability.  The Veteran's representative contends that a 50 percent disability rating for pre-stabilization should have been assigned, as the Veteran was discharged from service with unhealed residuals of back surgery.  The matter was referred to the RO for initial consideration.  Upon review of the record it is unclear whether or not the RO addressed this matter.  Consequently, this matter is referred once again to the RO for initial consideration.


FINDINGS OF FACT

1.  In a March 2006 rating decision, the RO informed the Veteran that it proposed to reduce the prior 40 percent disability rating for his lumbar spine disability to 10 percent.  

2.  In an October 2006 rating decision, the RO reduced the disability rating for the Veteran's lumbar spine disability from 40 percent to 10 percent, effective as of  January 1, 2007; the evidence of record reflected an improvement in the Veteran's lumbar spine disability, as there was demonstrated forward flexion of the lumbar spine of 70 degrees and no objective evidence of incapacitating episodes or radiculopathy into the lower extremities.

3.  At no time during the period from January 1, 2007, to November 7, 2007, is the Veteran's low back disability shown to have been manifested by forward flexion of the thoracolumbar spine limited to 60 degrees or less or combined range of thoracolumbar motion 120 degrees or less; muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis is not shown; incapacitating episodes are not shown; neurologic symptoms warranting a separate rating are not shown; and the spine is not ankylosed.

4.  From November 2007, the Veteran's service connected low back disability was not shown to have been manifested by forward flexion of the thoracolumbar spine  limited to 30 degrees or less or by favorable ankylosis of the entire thoracolumbar spine; separately ratable neurological symptoms or incapacitating episodes of intervertebral disc syndrome were not shown.


CONCLUSIONS OF LAW

1.  The reduction of the disability rating for degenerative joint disease of the lumbar spine from 40 percent to 10 percent, effective January 1, 2007, was proper.  38 U.S.C.A. §§ 1155, 5103, 5107, 5112(b)(5) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.105(e), 3.321, 3.344, 4.71a, Diagnostic Code 5243 (2011).

2.  The criteria for a disability rating in excess of 10 percent for degenerative disc disease, lumbosacral spine status post L5-S1 discectomy, prior to November 7, 2007, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5243 (2011).

3.  The criteria for a disability rating in excess of 20 percent for degenerative disc disease, lumbosacral spine status post L5-S1 discectomy, from November 7, 2007, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5243 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  

In a letter and decision dated in April 2006, the RO notified the Veteran of the proposed reduction in the rating assigned to his service-connected lumbar spine disability.  In the letter, the RO informed the Veteran of the type of evidence necessary he could submit to prevent such a reduction, and that he could request a personal hearing.  Following consideration of the evidence, the RO, by an October 2006 rating action, formally reduced the disability rating of the service-connected lumbar spine disability from 40 percent to 10 percent, effective on January 1, 2007.  The Board finds that the duty to notify regarding this issue has been met.  

Regarding the ratings, in a claim for increase, the VCAA requirement is generic notice, that is, notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The Veteran was notified of VA's duties to notify and to assist in the development of his claims.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Pursuant to the December 2010 Remand, a June 2011 letter notified the Veteran of the evidence necessary to substantiate the claims for increase, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  In the supplemental statement of the case in August 2011, the claims were readjudicated.  The Veteran was provided general-type notice described in Vazquez-Flores.  

As for the duty to assist, under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), the Veteran's service treatment records and pertinent post-service treatment records have been obtained.  The Veteran was afforded VA examinations in December 2005, November 2007 and (pursuant to the December 2010 remand) in February 2011.  The examinations are adequate for rating the disability as they considered the evidence of record, noted the history of the disability and included a thorough physical examination of the Veteran and notation of all clinical findings necessary for a proper rating.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any pertinent evidence that remains outstanding.  The duty to assist has been met.

Law and Regulations

Where the reduction in the disability rating of a service-connected disability or employability status is considered warranted and the lower rating would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105(e) (2011).  The beneficiary will be notified at his or her latest address of record of the contemplated action, furnished detailed reasons for the reduction, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  Id.  Unless otherwise provided in paragraph 38 C.F.R. § 3.105(i) (2011) (e.g., the Veteran requests a predetermination hearing), if additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  See 38 U.S.C.A. § 5112(b)(6) (West 2002).  

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 (2011).  The entire period is considered for the possibility of staged ratings.  Consideration will be given to the possibility of separate ratings for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  

Disability ratings are determined by the application of a schedule of ratings which is based, as far as can practicably be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by diagnostic codes.  38 C.F.R. § 4.27 (2011).  In exceptional cases, an extraschedular disability rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be awarded.  38 C.F.R. § 3.321 (b)(1) (2011).  For an extraschedular disability rating to apply, there generally must be a "finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the  regular schedular standards."  Id.  

The Veteran was initially granted service connection for degenerative disc disease of the lumbosacral spine in an August 2004 rating decision and assigned a 40 percent disability rating.  

The Veteran's service-connected low back disability may be rated either under the General Rating Formula for Diseases and Injuries of the Spine (General Formula), with separate rating for any neurologic manifestations or based on Incapacitating episodes, whichever method is to his benefit.  See 38 C.F.R. § 4.71a, Codes 5243. 

The General Rating Formula for Diseases and Injuries of the Spine (General Formula) provides a 20 percent disability rating for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees (or combined range of motion not greater than 120 degrees) or muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating requires forward flexion of the thoracolumbar spine limited to 30 degrees or less or for favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating requires unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.  The combined range of motion refers to the sum of the ranges of flexion, extension, right and left lateral flexion, and right and left rotation.  See Note 2 following general Formula.  38 C.F.R. § 4.71a.

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides a 20 percent disability rating for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months and a 60 percent rating for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.

The Board also notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. § 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

In applying these regulations VA shall obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The examiner shall also determine the point, if any, at which such factors cause functional impairment.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca, 8 Vet. App. at 204; see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2011).

Analysis

Initially, the Board notes all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Reduction

In an August 2004 rating decision, the RO granted service connection for the Veteran's lumbosacral spine disability and assigned a 40 percent disability rating, effective July 10, 2004.  The rating was assigned on the basis of forward flexion of the thoracolumbar spine was 30 degrees.

VA treatment records from Orlando outpatient clinic dated from September 2005 to January 2006 show ongoing treatment for, among other things, low back pain.

On December 2005 VA examination, the Veteran reported only occasional flare-ups of low back pain; he indicated that there was no significant interference with his studies or part-time employment.  The Veteran denied sexual dysfunction; he denied using any assistive device (i.e., back brace or TENS unit); he used no cane, crutches, or any other assistive device for ambulation; he reported that his ambulation was stable.  Lumbosacral examination revealed no signs of muscle spasm; no tenderness with deep palpation; no atrophy was noted; no abnormal curvatures or contour of the spine; there was a well-healed, superficial scar; there were no neurological abnormalities; forward flexion was to 70 degrees without obvious pain to that point; extension was to 30 degrees; bilateral flexion was 30 degrees, and bilateral lateral rotation was 30 degrees (the examiner noted that during these maneuvers there was no signs of pain or fatigue).  The examiner stated that the Veteran was able to do repetitive bending about six times with no pain and with no difficulty.  It was estimated that there would be no functional impairment in repetitive use of the lower back.  His restriction of flexion to 70 degrees was mainly because of fear of pain, and it was suspected that he could go further in flexion with no pain or difficulty.  He was showing positive Waddell's sign due to overreaction to the examination.  Straight leg raising up to 70 degrees was done with no obvious pain on the buttocks, both thighs, legs, or the rest of the lower extremities.

The diagnosis was degenerative disc disease, lumbosacral spine, status post L5-S1 diskectomy, with compressed right S1 nerve root.  There was no radiculopathy found.  There were mild to moderate episodic symptoms not affecting activities of daily living, student life, and occupation.  The examiner opined that after careful review of the Veteran's claims file, physical examination findings, and diagnostic and clinical tests, the Veteran did not have weakness, fatigue, or lack of incoordination due to his low back condition.  Pain did not affect range of motion of the lower back, and there was no significant limitation of function of the lower back due to the low back condition.  There was also no hospitalization or incapacitating episodes in the preceding 12 months related to the lumbosacral spine condition.

In March 2006, the RO proposed to reduce the Veteran's disability rating to 10 percent.  As mentioned previously, the Veteran was given proper notice under 38 C.F.R. § 105(e).

In October 2006, the RO reduced the Veteran's disability rating for the lumbosacral disc disease to 10 percent (effective January 1, 2007).  The Board finds that the notice requirements for reduction in evaluation of compensation in sections 3.105(e) and (i) were satisfied.  The evidence shows that the Veteran's lumbosacral disability underwent significant improvement as shown by the December 2005 VA examination and post-service treatment records.

The Board finds the December 2005 VA examination report to be complete in showing improvement in the lumbosacral spine disability, and that other evidence in the file supports the improvement shown.  Here, the December 2005 VA examination report showed the Veteran's medical history was reviewed and that improvement was supported by the other medical evidence.  The evidence shows the Veteran did not qualify for a 40 percent disability rating under the General Rating Formula for Diseases and Injuries of the Spine, as forward flexion was not 30 degrees or less, and there was no evidence of ankylosis.  On the contrary, on examination, forward flexion of the thorocolumbar spine was to 70 degrees.  Considering the range of motion studies, the criteria for a 10 percent disability rating, but no higher, were met.  Thus, a reduction in rating to 10 percent is warranted, and a restoration to 40 percent is denied.  38 C.F.R. § 3.344(c).  Notably, as there is no evidence that the Veteran has had incapacitating episodes that would require bedrest prescribed by a physician, there is no need to consider restoration to the 40 percent disability rating under Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

The Board also notes that, under Note (1) of the General Rating Formula, VA must consider whether combining ratings for orthopedic and neurological manifestations would result in a higher rating for the Veteran's service-connected lumbosacral spine disability.  However, such would not be the case here.  None of the evidence of record indicates that the Veteran has any neurological impairment due to his lumbar spine disorder.  Because there has been no objective evidence of neurological impairment attributable to the lumbar spine disability, the Board finds that there is no basis for additional separate, compensable disability ratings or a restoration of the 40 percent disability rating under this provision.

The Board has carefully considered the Veteran's own statements regarding his low back symptoms.  The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and 
readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Here, there is no indication that the Veteran has had any medical training.  He has not claimed to have a degree in medicine.  He has not claimed to have taken and/or completed any courses in nursing.  He has not claimed to have any experience in the medical field.  As such, his statements are considered lay evidence.  He is competent to testify as to symptoms he is able to observe, and he is competent to testify as to reporting contemporaneous medical diagnoses.  Thus, his statements regarding experiencing low back pain are considered competent.  However, in this case, the diagnostic codes applicable for evaluating the Veteran's claimed disability involve ankylosis, specific ranges of motion, and bedrest as specifically prescribed by a physician.  The Veteran has not claimed that his lumbar spine is ankylosed; similarly, he has not claimed that the range of motion of his lumbar spine is limited to a specific degree.  His reports of pain have already been discussed and accounted for in the prior discussion.  He had not been prescribed bedrest by a physician.  No assertions have been made regarding any neurological symptoms.  The Veteran's remaining assertions essentially indicate that he has severe disease in his lumbar spine.  On this point, there is no dispute.  The evidence of record clearly indicates that the Veteran has severe degenerative disc disease of the lumbosacral spine.  However, as discussed above, the symptoms manifest by the Veteran's service-connected lumbar spine disability have improved in that he has a considerable range of motion.

In reaching the conclusion that a reduction in rating to 10 percent was warranted, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990)

Increased Disability Ratings

Postservice treatment records (to include both private and VA dated from 2004 to 2010) note that the Veteran was seen for, among others chronic low back pain.  

On November 2007 VA examination, the Veteran reported recurrent pain in the lower back with no numbness or weakness of the lower extremities.  He reported constant pain at least a level 4 out of 10 with occasional exacerbations to almost 10 out of 10.  The Veteran denied muscle spasm, localized tenderness or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour.  Physical examination revealed no lumbar spinal ankylosis; forward flexion was to 50 degrees; extension was to 5 degrees; right lateral flexion was to 20 degrees; left lateral flexion was to 20 degrees; right lateral rotation was to 20 degrees; left lateral rotation was to 20 degrees.

A January 2010 private chiropractor note documents the Veteran's range of motions as forward flexion to 35 degrees; extension to 15 degrees; right lateral flexion to 15 degrees; left lateral flexion to 15 degrees; right rotation to 25 degrees; and left  rotation to 25 degrees.

In a February 2011 statement, the Veteran stated that ever since his 2004 back surgery he would experience episodes of acute back pain and spasms.  He stated there were times that he had been unable to move, or even tie his shoes.  He indicated that there were times, despite his pain medications, that he was unable to function at work.

On February 2011 VA examination, the Veteran reported muscle tightness/stiffness, muscles spasms and flare-ups.  He reported that the flare-ups would usually last three to seven days, and that on the first day of flare-up he would typically have difficulty getting to the bathroom and would ask his wife for assistance to help him get there.  The Veteran denied incapacitating episodes of spine disease.  Physical examination revealed normal posture; he exhibited a cautious gait; he was able to walk on his heels, and toes; he was able to tandem walk without assistance; there was no abnormal spinal curvature; forward flexion was to 70 degrees; extension was to 25 degrees; left lateral flexion was to 25 degrees; left lateral rotation was to 20 degrees; right lateral flexion was to 20 degrees; right lateral rotation was to 20 degrees; there was no objective evidence of pain following repetitive motion, nor was there additional limitations after three repetitions of range of motion; there was slightly less sensation to the Veteran's right big toe.  The Veteran reported that he was currently employed as a mechanical engineer with the Department of Defense.  He indicated that his low back disability caused him to miss less than one week of work within the last 12 months.

In July 2011 statements S. K. and E. V. T., essentially report that the Veteran experienced chronic low back pain that continued to increase in severity.  

In an August 2011 correspondence, the Veteran stated that he continued to experience difficulty with doing regular day to day activities, and that he would take medication to manage the pain.  He stated that due to his condition, he recently had to withdraw from his Masters Program.  He also stated that he has taken days off from work due to the condition.  He said that there were days when it would  become difficult to drive to work.

As noted, in claims for increased ratings, "staged" ratings are appropriate where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App.  505 (2007).  "Staged" ratings have been assigned for the Veteran's low back disability by the RO, and both "stages" are being considered.  

January 1, 2007, to November 7, 2007

Given that a 10 percent disability rating is already assigned during this stage, the focus is on the criteria that would allow for a rating in excess of 10 percent.

On close review of the record, the Board found no distinct period of time during this period when symptoms of the Veteran's low back disability were of (or approximated) such nature and severity as to warrant a disability rating in excess of 10 percent.  As noted above, incapacitating episodes of disc disease are neither shown, nor alleged; thoracolumbar forward flexion has consistently been greater than to 60 degrees, and the combined ranges of motion have consistently exceeded 120 degrees.  The Veteran has not complained of muscle spasm, and spasm was not noted on examinations.  Severe guarding likewise was not noted.  Separately ratable neurologic symptoms are not shown.  The spine is not ankylosed.  The disability picture presented does not warrant a schedular rating in excess of 10 percent under any applicable criteria.

From November 7, 2007

The evidence does not show that from November 7, 2007, forward flexion of the Veteran's thoracolumbar spine was limited to 30 degrees or less.  On November 2007 VA examination forward flexion was to 50 degrees without pain noted.  On a private treatment record, forward flexion was to 35 degrees.  On February 2011 VA examination forward flexion was to 70 degrees with pain at the end.  The examinations did not reveal any separately ratable neurological symptoms and the record is also silent for findings of favorable ankylosis.  

In summary, the Veteran's lumbosacral disability did not meet the criteria for the next higher (40 percent rating) at any time since November 7, 2007.

As noted above, the Board has considered the statements of the Veteran as to the extent of his current symptoms.  He is certainly competent to report that his symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals. Massey v. Brown, 7 Vet. App. 204, 208 (1994).  To the extent that the Veteran argues or suggests that the clinical data supports an increased evaluation or that the rating criteria should not be employed, he is not competent to make such an assertion.

Extraschedular Consideration :

The Board also has considered whether the Veteran's claim warrant referral for extraschedular consideration.  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that schedular criteria are inadequate, i.e., whether there are manifestations of impairment that are not encompassed by the schedular criteria.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.  

Here, comparing the manifestations of the Veteran's lumbar spine disability with the applicable schedular criteria, the Board finds that nature of the manifestations and severity of associated impairment (as alleged by the Veteran and described by the VA examiners), primarily pain, shown throughout are wholly encompassed by the schedular criteria.  Consequently, the schedular criteria are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  

As the Veteran is currently employed, the matter of entitlement to a total rating based on individual unemployability is not raised by the record.


ORDER

Restoration of a 40 percent disability rating for degenerative disc disease, lumbosacral spine status post L5-S1 discectomy, decreased to 10 percent, effective January 1, 2007, is denied.

A disability rating in excess of 10 percent for lumbosacral spine disability from January 1, 2007, is denied.

A disability rating in excess of 20 percent for lumbosacral spine disability from November 7, 2007, is denied.




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


